Citation Nr: 0630765	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-19 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether the injuries from a motor vehicle accident on 
February 16, 1992, were incurred in the line of duty.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for residuals of ear 
infections of the right ear.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of left 
shoulder strain.

6.  Entitlement to service connection for left knee strain, 
to include as secondary to residuals of an injury to the 
right great toe with hallus valgus and early degenerative 
changes.

7.  Entitlement to an initial disability rating in excess of 
40 percent for degenerative disease of the thoracolumbar 
spine.

8.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of an injury to the right great toe 
with hallus valgus and early degenerative changes.

9.  Entitlement to an initial compensable disability rating 
for acne.

10.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to December 
1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In November 2003, the veteran testified before a hearing 
officer at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the issues on appeal.

Initially, the Board notes that further development is needed 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2005).  In this 
regard, the Board observes that RO never sent the veteran a 
proper VCAA notice on any of the issues on appeal.  The Board 
notes that in March 2006 the RO sent the veteran a letter 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, given the timing of the notice, just two 
months prior to the case being certified to the Board, the 
Board observes that the letter fails to properly notify the 
veteran of the information and evidence needed to establish a 
higher disability rating.  Furthermore, the veteran was never 
properly informed of which portion of the evidence, if any, 
is to be provided by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  Thus, the RO should 
send the veteran and his representative a letter that 
complies with the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the issue of whether the injuries from a 
motor vehicle accident on February 16, 1992, were incurred in 
the line of duty, the Board first notes that, although a May 
2002 administrative decision is of record and the decision 
was cited in the June 2002 rating decision, there is no 
indication that the veteran has been notified of this adverse 
decision.  Thus, although the veteran has already perfected 
an appeal on this issue, due process requires that the 
veteran be provided a copy of the May 2002 administrative 
decision.  

In addition, the Board notes that there may be outstanding 
service personnel records relevant to this appeal.  In this 
regard, the veteran has indicated that the Army is 
reconsidering his in line of duty determination.  The record 
shows that the RO has made two requests with the National 
Personnel Records Center (NPRC).  Initially, the NPRC replied 
that the information was not a matter of record.  The NPRC 
then replied that they were mailing all pertinent documents.  
However, a subsequent in line of duty determination is not of 
record.  In light of the veteran's assertion, and as the 
issue is being remanded pursuant to the VCAA, the Board 
observes that one last request should be made with the NPRC 
to verify whether a subsequent line of duty determination has 
been made by the Army and, if so, to obtain a copy of that 
report.  

With respect to the claim for service connection for 
residuals of left shoulder strain, the Board observes that a 
medical opinion is required.  In this regard, the Board notes 
that the service medical records reflect an injury to the 
left shoulder and an April 2004 VA examination report 
reflects a diagnosis of left shoulder bursitis.  Thus, the 
Board observes that the RO should afford the veteran a VA 
examination to determine whether his left shoulder bursitis 
is related to his in-service injury.

Regarding the claims for an initial disability rating in 
excess of 40 percent for degenerative disease of the 
thoracolumbar spine and for a total disability rating based 
on individual unemployability (TDIU), the veteran has 
indicated that he is receiving disability benefits from the 
Social Security Administration (SSA) for his back disability 
and nonservice-connected brain injury.  The Board notes that 
SSA records have not been associated with the claims file, 
and the record is unclear as to whether the RO has made 
adequate attempts to obtain them.  As they may be relevant to 
this appeal, the Board observes that the RO should obtain and 
associate with the claims file all SSA documents pertaining 
to the veteran, including any administrative decision and the 
medical records relied upon concerning his claim.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Lastly, the Board notes that the most recent VA examination 
report of record is over two years old.  As such, the RO 
should afford the veteran a VA examination to determine the 
current severity of his service-connected disabilities.



Accordingly, the case is REMANDED for the following action:

1.  With respect to all issues on appeal, 
the RO should send the veteran and his 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is necessary 
to substantiate claims for service 
connection, to include on a secondary 
basis, higher ratings, and a total 
disability rating based on individual 
unemployability.  The letter should also 
indicate which portion of the evidence, if 
any, is to be provided by the veteran and 
which portion, if any, VA will attempt to 
obtain on his behalf.  Lastly, the letter 
should request that the veteran provide 
any evidence in his possession that 
pertains to his claims.

2.  The RO should then attempt to obtain 
any records adequately identified by the 
veteran, to include all recent VA 
treatment reports.  

The RO should contact the NPRC to verify 
whether any subsequent in line of duty 
determinations have been made by the Army 
and, if so, obtain a copy of the 
report(s).  

The RO should also contact the SSA and 
request copies of all documents pertaining 
to the veteran, including any 
administrative decision(s) and the medical 
records relied upon concerning his claim.  

The RO is reminded that efforts to obtain 
government records must continue until it 
is reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in a notice 
to the veteran and his representative.

3.  Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the nature, extent, and etiology of his 
left shoulder bursitis.  The veteran's 
claims file, to include a copy of this 
REMAND, should be made available to and 
reviewed by the examiner.  The examination 
report should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, including service 
medical records, the examiner should state 
whether the veteran's current bursitis of 
the left shoulder is related to his in-
service injury.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

4.  The RO should also schedule the 
veteran for a VA examination to determine 
the current severity of all his service-
connected disabilities, including 
degenerative disease of the thoracolumbar 
spine, residuals of an injury to the right 
great toe with hallus valgus and early 
degenerative changes, and acne.  The 
veteran's claims file, to include a copy 
of this REMAND, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
Based on examination findings, medical 
principles, and historical records, the 
examiner is asked to address the 
following.

Regarding the veteran's degenerative 
disease of the thoracolumbar spine and 
residuals of an injury to the right great 
toe with hallus valgus and early 
degenerative changes, the examiner should 
address the following:

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
be requested to identify any objective 
evidence of pain or functional loss due to 
pain.  The specific functional impairment 
due to pain should be identified, and the 
examiners should be requested to assess 
the extent of any pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.

In addition, based on the examination 
findings and a review of the claims 
folder, the examiner is asked to specify, 
if possible, whether the veteran has 
experienced incapacitating episodes (i.e., 
periods of acute signs and symptoms due to 
the service-connected low back disability 
that require bed rest prescribed by a 
physician and treatment by a physician) of 
intervertebral disc syndrome over the past 
12 months, and identify the total duration 
of those episodes over the past 12 months.

The examiner is also asked to identify, if 
possible, the signs and symptoms resulting 
from intervertebral disc syndrome that are 
present constantly, or nearly so.  Any 
abnormal sciatic, peroneal, popliteal or 
other nerve findings due to intervertebral 
disc syndrome should be described in 
detail and the degree of any paralysis, 
neuritis or neuralgia should be set forth 
(i.e., mild, moderate, severe, complete).

Regarding the veteran's acne, the examiner 
should state whether the disability 
involves:

(a)  at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 
percent, but less than 20 percent, of 
exposed areas affected; or intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month period;

(b)  20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas 
affected; or required systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month 
period; or

(c)  more than 40 percent of the entire 
body or more than 40 percent of exposed 
areas affected; or required constant or 
near-constant systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs during the past 12-month period.

Lastly, the examiner should state whether 
the veteran's service-connected 
disabilities either alone or in the 
aggregate render him unable to secure or 
follow a substantially gainful occupation.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  After the foregoing, the RO should 
readjudicate the issues on appeal.  If any 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

